                                              Entered on Docket
                                              February 18, 2020
                                              EDWARD J. EMMONS, CLERK
                                              U.S. BANKRUPTCY COURT
                                              NORTHERN DISTRICT OF CALIFORNIA


 1
                                            Signed and Filed: February 18, 2020
 2
 3
                                            ________________________________________
 4                                          DENNIS MONTALI
                                            U.S. Bankruptcy Judge
 5
 6
 7                        UNITED STATES BANKRUPTCY COURT
 8                        NORTHERN DISTRICT OF CALIFORNIA
 9
     In re:                            )            Bankruptcy Case
10                                     )            No. 19-30088-DM
     PG&E CORPORATION,                 )
11                                     )            Chapter 11
                  - and -              )
12
                                       )            Jointly Administered
13   PACIFIC GAS AND ELECTRIC COMPANY, )
                                              )
14               Debtors.                     )
                                              )
15                                            )
     ☐ Affects PG&E Corporation               )
16   ☐ Affects Pacific Gas and                )
         Electric Company                     )
17                                            )
     ☒ Affects both Debtors                   )
18                                            )
     * All papers shall be filed        in    )
19   the Lead Case, No. 19-30088        (DM). )
                                              )
20
21                          ORDER FOR FURTHER MEDIATION

22         The court believes the exigencies of these cases require
23   further attempts by the appointed Mediator to assist certain
24   parties to resolve differences, which unresolved, may adversely
25   affect a successful effort by all to achieve confirmation of a
26   chapter 11 plan by June 30, 2020.
27         Accordingly, the principal counsel for the Debtors and the
28   counsel named below, and their respective clients’
                                            -1-


     Case: 19-30088   Doc# 5810   Filed: 02/18/20   Entered: 02/18/20 12:29:43    Page 1 of
                                               3
 1   representatives with settlement authority, are ordered to be

 2   available on an expedited basis to meet when, where and as

 3   directed by the Mediator, to in good faith in attempt to resolve

 4   the following disputes:

 5         1.    The omnibus objection (Dkt. No. 5096) of the TCC to

 6               claims filed by the California Governor’s Office of

 7               Emergency Services (Claim Nos. 87748, 87754 & 87755)

 8               in the amount of approximately $2.7 billion; the

 9               opposition thereto by claimant (Dkt. No. 5743); any

10               related, but yet unfiled contested matter dealing with

11               the classification of those claims (see Dkt. No. 5743,

12               at fn. 2).

13         2.    The omnibus objection (Dkt. No. 4943) of the TCC to

14               claims filed by The Department of Homeland

15               Security/Federal Emergency Management Agency (Claim

16               Nos. 59692, 59734 & 59783), in the amount of

17               approximately $3.9 billion; joined by Debtors (Dkt.

18               No. 5639) and others (see Dkt. No. 5753, at fn. 1);

19               the opposition thereto by claimant (Dkt. No. 5753);

20               and any related issues that may arise between claimant

21               and Debtors as Plan Proponent regarding

22               classification.

23         3.    The dispute between Debtors, joined by the TCC, and

24               opposed by counsel for Securities Lead Plaintiffs and

25               the Class regarding application of FRBP 7023 or the

26               extension of a claims bar date for certain persons

27               (See Tentative Ruling Regarding Motion to Apply Rule

28
                                            -2-


     Case: 19-30088   Doc# 5810   Filed: 02/18/20   Entered: 02/18/20 12:29:43   Page 2 of
                                               3
 1               7023 (Dkt. No. 5604), Supplemental Briefs (Dkt. Nos.

 2               5786 & 5787), and related submissions).

 3         The issues presented in Paragraphs 1 and 2 are obviously

 4   related.    It is up to the Mediator to decide whether to consider

 5   them together or separately.          The issue presented in Paragraph 3

 6   are unrelated to the other two and are joined in this order

 7   solely for convenience.

 8         All of the terms and conditions of the engagement and

 9   compensation of the Mediator in the Order Appointing Mediator

10   (Dkt. No. 4499) remain in effect.

11                                 **END OF ORDER**

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            -3-


     Case: 19-30088   Doc# 5810   Filed: 02/18/20   Entered: 02/18/20 12:29:43   Page 3 of
                                               3
